DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 3, 11-16, 18, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-15 of U.S. Patent No. 10312225, in view of Jung (US PG Pub. No. 2013/0313585, hereinafter Jung).   

	Regarding claim 1, claims 10, 11, 12, 13, 14, 15 of U.S. Patent No. 10312225 recited “a display apparatus, comprising: a support substrate; and a plurality of micro-light emitting diodes regularly arranged on the support substrate wherein each of the micro-light emitting diodes comprise: a n-type electrode disposed on an n-type semiconductor layer; the n-type semiconductor layer disposed on an active layer; the active layer disposed on a p-type semiconductor layer; a p-type electrode disposed on the p-type semiconductor layer; a first wall layer disposed on a peripheral portion of the p-type electrode and surrounding portions of the p-type semiconductor layer to expose a central portion of the p-type electrode; a second wall layer disposed on the first wall layer, wherein a thickness of the second wall layer is greater than a thickness of the first wall layer so as to form a coupling cavity, wherein the support substrate comprises a first bonding portion, a second bonding portion, and a third bonding portion, each of the first, second, and third bonding portion is configured for coupling the plurality of micro-light emitting diodes thereto, and the first, the second, and the third bonding portions have different melting points; wherein the coupling cavity is dimensioned for force-fitting each micro-light emitting diode to a respective conductive bonding member fixed to the support substrate; further comprising transparent electrodes disposed between the support substrate and the conductive bonding members; further comprising a blocking part disposed on the support substrate and surrounding the transparent electrodes; wherein the blocking part is configured to allow light emitted from each of the micro-light emitting diodes to pass through a respective transparent electrode and prevent light emitted from each of the micro-light emitting diodes from mixing with light emitted from an adjacent micro-light emitting diode wherein the blocking part surrounds each of the micro-light emitting diodes.

Claims 10, 11, 12, 13, 14, 15 of U.S. Patent No. 10312225 does not specifically recite a wavelength conversion part; each of the light transmitting portions includes a phosphor for converting a wavelength of light emitted from the corresponding light emitting structure; and the light emitting structures are coupled to the plurality of conductive patterns.

Jung discloses in Fig 17 a wavelength conversion part (50); each of the light transmitting portions includes a phosphor [0064] for converting a wavelength of light emitted from the corresponding light emitting structure (R1/R8); and the light emitting structures are coupled to the plurality of conductive patterns (173a/173b/173c).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Jung to the teachings of U.S. Patent No. 10312225 in order to prevent color variations which could be generated due to orientation angles [0008, Jung]



Re claim 3 U.S. Patent No. 10312225 and Jung recited the display apparatus of claim 1, wherein each of the light emitting structures is a flip-chip type (flip)[0140], a vertical type, or a lateral type, 

U.S. Patent No. 10312225 and Jung do not recited wherein each of the light emitting structures has a size of about 2 um to 50 um. 


Although the combination of U.S. Patent No. 10312225 and Jung do not recited wherein each of the light emitting structures has a size of about 2 um to 50 um, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose  wherein each of the light emitting structures has a size of about 2 um to 50 um as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to optimize the light emitting characteristics by prevent color variations which could be generated due to orientation angles [0008, Jung]. See MPEP 2144.05. 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)



Re claim 11 U.S. Patent No. 10312225 and Jung recited the display apparatus of claim 1, wherein the wavelength conversion part is  disposed on the light emitting structures without any growth substrate therebetween (see Fig 17 of Jung).

Re claim 12 U.S. Patent No. 10312225 and Jung recited the display apparatus of claim 1, wherein the plurality of conductive patterns (left/right 173c are on upper surface) is disposed on an upper surface of the support substrate to be electrically connected to the plurality of light emitting structures, and the plurality of light emitting structures is electrically connected to each other via a circuit pattern formed inside the support substrate [0140 of Jung].

Re claim 13 U.S. Patent No. 10312225 and Jung recited the display apparatus of claim 1, wherein the support substrate(171) is an insulation substrate, a conductive substrate, or a circuit board(glass)[0129 of Jung].

Re claim 14 U.S. Patent No. 10312225 and Jung recited the display apparatus of claim 13, wherein the support substrate(171) is a sapphire substrate, a gallium nitride substrate, a glass substrate, a silicon carbide substrate, a silicon substrate, a metal substrate, or a ceramic substrate (glass)[0129 of Jung].

Re claim 15 U.S. Patent No. 10312225 and Jung recited the display apparatus of claim 13, further comprising: an n-type substrate electrode and a p-type substrate electrode (first and second conductive-type semiconductor layers may be n-type and p-type layers)[0058 of Jung] formed on the conductive patterns to be electrically connected to an external power source (power source)[0029 of Jung].

Re claim 16 U.S. Patent No. 10312225 and Jung recited the display apparatus of claim 1, wherein the wavelength conversion part has a film shape including red portions, green portions, and blue portions (RGB)[0006 of Jung].

	Regarding claim 18, claims 10, 11, 12, 13, 14, 15 of U.S. Patent No. 10312225 recited “a display apparatus, comprising: a support substrate; and a plurality of micro-light emitting diodes regularly arranged on the support substrate wherein each of the micro-light emitting diodes comprise: a n-type electrode disposed on an n-type semiconductor layer; the n-type semiconductor layer disposed on an active layer; the active layer disposed on a p-type semiconductor layer; a p-type electrode disposed on the p-type semiconductor layer; a first wall layer disposed on a peripheral portion of the p-type electrode and surrounding portions of the p-type semiconductor layer to expose a central portion of the p-type electrode; a second wall layer disposed on the first wall layer, wherein a thickness of the second wall layer is greater than a thickness of the first wall layer so as to form a coupling cavity, wherein the support substrate comprises a first bonding portion, a second bonding portion, and a third bonding portion, each of the first, second, and third bonding portion is configured for coupling the plurality of micro-light emitting diodes thereto, and the first, the second, and the third bonding portions have different melting points; wherein the coupling cavity is dimensioned for force-fitting each micro-light emitting diode to a respective conductive bonding member fixed to the support substrate; further comprising transparent electrodes disposed between the support substrate and the conductive bonding members; further comprising a blocking part disposed on the support substrate and surrounding the transparent electrodes; wherein the blocking part is configured to allow light emitted from each of the micro-light emitting diodes to pass through a respective transparent electrode and prevent light emitted from each of the micro-light emitting diodes from mixing with light emitted from an adjacent micro-light emitting diode wherein the blocking part surrounds each of the micro-light emitting diodes.

Claims 10, 11, 12, 13, 14, 15 of U.S. Patent No. 10312225 does not specifically recite “a wavelength conversion part; each of the light transmitting portions including a phosphor for converting a wavelength of light emitted from the corresponding light emitting structure; wherein the wavelength conversion part is disposed on the light emitting structures without any growth substrate therebetween.” 

Jung discloses in Fig 17 a wavelength conversion part (50); each of the light transmitting portions including a phosphor[0064] for converting a wavelength of light emitted from the corresponding light emitting structure(R1/R8); wherein the wavelength conversion part is disposed on the light emitting structures without any growth substrate (see Fig 17 of Jung) therebetween(173a/173b/173c)

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Jung to the teachings of U.S. Patent No. 10312225 in order to prevent color variations which could be generated due to orientation angles [0008, Jung]





Re claim 19 U.S. Patent No. 10312225 and Jung recited the display apparatus of claim 18, wherein each of the light emitting structures are configured to emit blue light (blue LED)[0006 of Jung] or ultraviolet (UV) light, and wherein the light transmitting portions comprise a red light portion, a green light portion and a blue light portion (RGB)[0006 of Jung].


Claims 17, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-15 of U.S. Patent No. 10312225 and Jung in view of Harris (US PG Pub. No. 2015/0137163, hereinafter Harris).   

Re claim 17 U.S. Patent No. 10312225 and Jung recited the display apparatus of claim 16, 

U.S. Patent No. 10312225 and Jung does not specifically recite wherein each of the red, green, and blue portions(RGB)[0006 of Jung] includes a quantum dot phosphor.

Harris discloses in Fig 3B wherein each of the red, green, and blue portions(304) includes a quantum dot phosphor (QD phosphor)[0039].

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Harris to replace the material of U.S. Patent No. 10312225 and Jung’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  

Re claim 20 U.S. Patent No. 10312225 and Jung recited the display apparatus of claim 18, 

U.S. Patent No. 10312225 and Jung do not recited wherein each of the red, green, and blue light 2 portions(RGB)[0006 of Jung] includes a quantum dot phosphor.

Harris discloses in Fig 3B wherein each of the red, green, and blue light  portions(304) includes a quantum dot phosphor(QD phosphor)[0039].

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Harris to replace the material of U.S. Patent No. 10312225 and Jung’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  


Claims 2, 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-15 of U.S. Patent No. 10312225 and Jung in view of Vanluchene (US PG Pub. No. 2014/0264264, hereinafter Vanluchene).   


Re claim 2 U.S. Patent No. 10312225 and Jung recited the display apparatus of claim 1.

U.S. Patent No. 10312225 and Jung do not recite wherein each of the light emitting structures comprises an n-type bump and a p-type bump serving to couple the light emitting structure to the support substrate, and wherein the n-type bumps and the p-type bumps include metallic materials to allow the light emitting structures to be electrically connected to the plurality of conductive patterns therethrough.

Vanluchene discloses in Fig 1B wherein each of the light emitting structures comprises an n-type bump (14) and a p-type bump(16) serving to couple the light emitting structure(12) to the support substrate, and wherein the n-type bumps and the p-type bumps include metallic materials to allow the light emitting structures to be electrically connected to the plurality of conductive patterns (172/171) therethrough.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Vanluchene to the teachings of U.S. Patent No. 10312225 and Jung in order to have bumps disposed on the epitaxy layer and for connecting to an electrical power so that the epitaxy layer 12 is exited by the electrical power and emitting light [0022, Vanluchene]

Re claim 4 U.S. Patent No. 10312225 and Jung recited the display apparatus of claim 1,

U.S. Patent No. 10312225 and Jung do not recite wherein each of the light emitting structures comprises:  an n-type semiconductor layer;  a p-type semiconductor layer; and 5 an active layer interposed between the n-type semiconductor layer and the p-type  semiconductor layer, and wherein the n-type semiconductor layer includes a partially exposed region formed by partially removing the p-type semiconductor layer and the active layer. 

Vanluchene discloses in Fig 1B wherein each of the light emitting structures comprises:  an n-type semiconductor layer(121);  a p-type semiconductor layer(127/129); and an active layer(123) interposed between the n-type semiconductor layer and the p-type  semiconductor layer, and wherein the n-type semiconductor layer includes a partially exposed region formed by partially removing the p-type semiconductor layer and the active layer (see Fig 1B). 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Vanluchene to the teachings of U.S. Patent No. 10312225 and Jung in order to have bumps disposed on the epitaxy layer and for connecting to an electrical power so that the epitaxy layer 12 is exited by the electrical power and emitting light [0022, Vanluchene]

Re claim 5 U.S. Patent No. 10312225 and Jung and Vanluchene recited the display apparatus of claim 4, 2 wherein each of the light emitting structures are configured to emit blue light (blue LED)[0006 of Jung] or UV light. 

Re claim 6 U.S. Patent No. 10312225 and Jung and Vanluchene recited the display apparatus of claim 5, wherein the light transmitting portions comprise a red light portion, a green light portion and a blue light portion (RGB)[0006 of Jung]. 


Claims 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-15 of U.S. Patent No. 10312225 and Jung and Vanluchene in view of Harris (US PG Pub. No. 2015/0137163, hereinafter Harris).   

Re claim 7 U.S. Patent No. 10312225 and Jung and Vanluchene recited the display apparatus of claim 6, 

U.S. Patent No. 10312225 and Jung and Vanluchene do not recited wherein at least one of the red light portion, the green light portion and the blue light portion(RGB)[0006 of Jung] comprises a quantum dot phosphor. 

Harris discloses in Fig 3B wherein at least one of the red light portion, the green light portion and the blue light portion(304) comprises a quantum dot phosphor(QD phosphor)[0039]. 


It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Harris to replace the material of U.S. Patent No. 10312225 and Jung’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  

Claims 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-15 of U.S. Patent No. 10312225 and Jung and Vanluchene and Harris in view of Ooyabu (US PG Pub. No. 2012/0032219, hereinafter Ooyabu).   


Re claim 8 U.S. Patent No. 10312225 and Jung and Vanluchene and Harris recited the display apparatus of claim 7, 

U.S. Patent No. 10312225 and Jung and Vanluchene and Harris do not recited wherein the red light portion comprises at least one of sulfide phosphors and fluoride
phosphors to convert light emitted from the corresponding light emitting structure into red light having a peak wavelength of 610 nm to 650 nm.

Ooyabu discloses wherein the red light portion comprises at least one of sulfide phosphors and fluoride phosphors[0049] to convert light emitted from the corresponding light emitting structure into red light having a peak wavelength of 610 nm to 650 nm[0043].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Ooyabu to the teachings of  in order to obtain high color rendering properties[0009, Ooyabu]


Re claim 9 U.S. Patent No. 10312225 and Jung and Vanluchene and Harris and Ooyabu recited the display apparatus of claim 8, wherein the fluoride phosphors are represented by Formula A2MFs:MN*, wherein A is one of Li, Na, K, Ba, Rb, Cs, Mg, Ca, Se and Zn and M is one of Ti, Si, Zr, Sn and Ge.

Since the combination of U.S. Patent No. 10312225 and Jung and Vanluchene and Harris and Ooyabu disclose the wavelength and color of red from claim 8 and the equation for claim 9 pertains to the fluoride phosphors.  It would have been obvious to one of ordinary skill in the art to have the resultant equation because the color is associated with the wavelength that the combination of U.S. Patent No. 10312225 and Jung and Vanluchene and Harris and Ooyabu disclose.



Re claim 10 U.S. Patent No. 10312225 and Jung and Vanluchene and Harris recited the display apparatus of claim 7, 

U.S. Patent No. 10312225 and Jung and Vanluchene and Harris do not recited wherein the green light portion comprises at least one of BAM (Ba—Al—Mg) phosphors, silicate phosphors, beta-SiAION phosphors, garnet phosphors, LSN phosphors and fluoride phosphors in order to convert light emitted from the light emitting structure into green light having a peak wavelength of 500 nm to 570 nm.

Ooyabu discloses wherein the green light portion comprises at least one of BAM (Ba—Al—Mg) phosphors, silicate phosphors, beta-SiAION phosphors, garnet phosphors, LSN phosphors and fluoride phosphors [0045] in order to convert light emitted from the light emitting structure into green light[0045] having a peak wavelength of 500 nm to 570 nm[0043].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Ooyabu to the teachings of  in order to obtain high color rendering properties[0009, Ooyabu]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819